UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7898


HAROLD BOYD, JR.,

                Petitioner - Appellant,

          v.

SUPERINTENDENT J. HAYNES,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-hc-02081-FL)


Submitted:   July 1, 2010                     Decided:    July 15, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Boyd, Jr.,      Appellant   Pro Se.      Mary     Carla Hollis,
Assistant Attorney      General,   Raleigh,   North      Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harold Boyd, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition.

The orders are not appealable unless a circuit justice or judge

issues     a     certificate          of    appealability.                See   28       U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent          “a   substantial    showing         of    the     denial       of     a

constitutional right.”                Id. § 2253(c)(2).             When the district

court has denied relief on the merits, a prisoner satisfies this

standard by demonstrating that “reasonable jurists would find

the   district         court’s    assessment      of    the    constitutional            claims

debatable       or     wrong.”      Slack    v.   McDaniel,         529 U.S. 473,      484

(2000).        When the district court has denied relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Id.

We have independently reviewed the record and conclude Boyd has

not     made     the      requisite    showing.          Accordingly,           we      deny     a

certificate          of    appealability      and      dismiss      the     appeal.             We

dispense        with       oral   argument    because         the    facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                     DISMISSED


                                              2